Citation Nr: 0317925	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-16 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for reflex sympathetic 
dystrophy.

2.	Entitlement to service connection for osteoporosis.  

3.	Entitlement to service connection for bowel 
incontinence.  

4.	Entitlement to service connection for back disorder.  

5.	Entitlement to service connection for peripheral 
neuropathy claimed as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	John Stevens Berry




ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On January 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should contact the veteran and request 
that he notify the VA in writing as to whether, 
in light of the fact that he has been awarded a 
total rating based on individual 
unemployability, he still wishes to continue 
with the appeal on the issues of service 
connection for reflex sympathetic dystrophy, 
osteoporosis, bowel incontinence, back disorder, 
and peripheral neuropathy as secondary to 
service connected disabilities.  The veteran 
should be informed that if the RO does not 
receive a response from him it will be assumed 
that he wishes to continue with the appeal.  
2.	If the veteran indicates a desire to continue 
his appeal, then the RO should ask the veteran 
to identify all VA and non-VA health care 
professionals that have treated him for reflex 
sympathetic dystrophy, osteoporosis, bowel 
incontinence, back disorder, and peripheral 
neuropathy.  The RO should obtain any medical 
evidence that has not previously been associated 
with the claims folder.  Particularly, the RO 
should obtain medical records from the Mayo 
Clinic, K. Wilner, M.D., F. Ayers, M.D., and N. 
Pitzer, M.D.  
3.	If the veteran wishes to continue with this 
appeal, the RO should furnish the claims file to 
the VA examiner who conducted the December 2002 
neurological examination and request that he 
review his examination report and the claims 
file and respond (with a detailed rationale) to 
the following:
a.	Does the veteran currently suffer from 
reflex sympathetic dystrophy and, if so, is 
it at least as likely as not due to or 
aggravated by the veteran's service-
connected hepatitis and/or right knee 
disability, including as due to treatment 
(including medication and surgical 
procedures) for these service-connected 
disabilities?
b.	Does the veteran currently suffer from 
bowel incontinence and, if so, is it at 
least as likely as not due to or aggravated 
by the veteran's service-connected 
hepatitis and/or right knee disability, 
including as due to treatment (including 
medication and surgical procedures) for 
these service-connected disabilities? 
c.	Does the veteran currently suffer from 
peripheral neuropathy and, if so, is it at 
least as likely as not due to or aggravated 
by the veteran's service-connected 
hepatitis and/or right knee disability, 
including as due to treatment (including 
medication and surgical procedures) for 
these service-connected disabilities?
If the examiner who conducted the December 2002 VA 
neurological examination is no longer available, 
please schedule the veteran for a VA neurological 
examination with another examiner and request that 
the examiner review the file, examine the veteran, 
and respond to the above questions with a detailed 
rationale.
4.	If the veteran wishes to continue with this 
appeal, schedule the veteran for a VA orthopedic 
examination.  Please make the claims file 
available to the examiner.  After examining the 
veteran and reviewing the claims file, the 
examiner should respond (with a detailed 
rationale) to the following:
a.	Does the veteran currently suffer from 
osteoporosis and, if so, is it at least as 
likely as not due to or aggravated by the 
veteran's service-connected hepatitis and/or 
right knee disability, including as due to 
treatment (including medication and surgical 
procedures) for these service-connected 
disabilities?
b.	Does the veteran currently suffer from a back 
disorder and, if so, is it at least as likely 
as not due to or aggravated by the veteran's 
service-connected hepatitis and/or right knee 
disability, including as due to treatment 
(including medication and surgical procedures) 
for these service-connected disabilities?

5.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





